Citation Nr: 0402709	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
eyes.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active service from December 1959 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
2001 which denied service connection for a disorder of the 
eyes (including myopia, astigmatism, diplopia, and cataract 
changes).

The Board notes that refractive error of vision may not be 
service-connected.  38 C.F.R. § 3.303(c).  However, 
superimposed acquired eye disorders may be service-connected 
if they were incurred in or aggravated by service.  

The veteran contends that he has a current eye disorder 
related to service.  In support of this, he points to the 
difference in his visual acuity at the entrance examination, 
which found distant visual acuity of 20/200, and the 
separation examination, which noted distant visual acuity to 
be 20/800.  Although the diagnosis on entrance was myopia-
astigmatism, on the separation examination, the diagnosis was 
simply defective vision, without a cause noted.  

In his substantive appeal, the veteran requested a VA 
examination.  The Board finds that a VA examination is 
warranted as part of the VA duty to assist in developing 
evidence pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the veteran undergo 
a VA ophthalmology examination with 
respect to his claim for service 
connection for a disability of the eyes.  
The claims folder must be provided to and 
reviewed by the examiner.  All current eye 
disorders should be diagnosed.  Based on 
examination findings, review of historical 
records, and medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
approximate date of onset and etiology of 
all current eye disorders (other than 
refractive error), including any 
relationship with the findings shown in 
service.  The doctor should comment on 
whether the decreased visual acuity in 
service was due to refractive error, or 
due to some other eye disorder.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a disability of 
the eyes.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


